Citation Nr: 0913485	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left arm numbness.


REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to December 
2004. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO). 
An August 2005 rating decision granted service connection for 
degenerative disc disease of the cervical spine with left arm 
numbness and assigned a 10 percent rating for it effective 
January 1, 2005.  The Veteran appealed the assigned 
evaluation.  A May 2008 rating decision awarded a separate 
service-connected rating for left arm numbness, with a 10 
percent evaluation assigned effective January 1, 2005.

The Board notes that the Veteran also timely appealed the 
denial of service connection for neuropathy of the left foot.  
However, the May 2008 rating decision granted service 
connection for that disability.  Thus, that issue is resolved 
and is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the cervical 
spine is characterized by forward flexion of the cervical 
spine to 40 degrees at worst, with no evidence of muscle 
spasm, guarding, or incapacitating episodes. 

2.  The Veteran's left arm numbness is characterized by 
complaints of numbness and weakness of the left arm and hand, 
and decreased sensation to pinprick in the left radial 
forearm.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for a rating in excess of 10 percent for 
left arm numbness have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The RO provided notice to the Veteran in a December 2004 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  An April 2008 notice 
letter informed the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability rating.  Also, in 
August 2008 the Veteran was provided with notice of the 
information and evidence needed to establish an effective 
date for his disability.  The claims were last readjudicated 
in October 2008.

In any event, the Veteran is challenging the initial 
evaluations assigned following the grants of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post service treatment records, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process, providing evidence and 
letters in support of his claims.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran. See Sanders at 881.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits. See Conway, 353 F.3d at 1374, Dingess 
at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As noted above service connection was established for 
degenerative disc disease of the cervical spine with left arm 
numbness under Diagnostic Code 5243 with a 10 percent 
evaluation assigned effective January 1, 2005.  Thereafter, 
in a May 2008 rating decision the RO awarded a separate 
rating for left arm numbness, assigning a 10 percent rating 
under Diagnostic Code 8516 effective from January 1, 2005.

As the Veteran takes issue with the initial ratings assigned 
when service connection was granted, the Board must evaluate 
the relevant evidence since the effective date of the awards; 
it may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Degenerative Disc Disease

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervations, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent rating is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or the combined range of motion of the cervical 
spine greater than 170 but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 30 percent 
rating is assigned for forward flexion of the cervical spine 
to 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5243, Note (2) (2008).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are to be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2008).

Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2008).

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The Veteran's service treatment records contain an October 
2004 MRI that noted the Veteran's cervical spine was without 
evidence of cord compression, but that there was mild C4-5, 
C5-6 disc desiccation without evidence of cord compression or 
nerve root effacement.  The note also stated that the Veteran 
had the appearance of congenitally narrow spine.  A medical 
examination report from October 2004 noted that the Veteran 
had degenerative disc disease of the cervical spine.  A 
November 2004 referral note stated the Veteran needed 
cervical traction for C5-6 radiculopathy.  

The Veteran was afforded a VA examination in January 2005 
where it was noted that the Veteran had no tenderness to 
percussion, no postural abnormalities or fixed deformities of 
the cervical spine.  The Veteran had flexion to 40 degrees 
and extension to 30 degrees.  His lateral flexion was to 20 
degrees bilaterally, and his rotation was to 40 to 50 degrees 
bilaterally.  The Veteran had no pain, weakness, 
fatigability, decreased endurance or incoordination.

A June 2006 letter from Dr. P.D. noted that an MRI of the 
Veteran's cervical spine was reported to show some foraminal 
stenosis at the C5-C6 level.  A July 2006 note from Dr. A.B. 
noted that the Veteran had a CT myelogram of the cervical 
spine which showed some mild spondylosis at C5-6 with disc 
bulge and a slight herniation central to the right.

The Veteran was afforded another VA examination in April 2008 
which revealed no evidence of radiating pain on movement and 
no evidence of muscle spasm or tenderness.  There was no 
ankylosis of the cervical spine.  The Veteran had flexion to 
45 degrees, extension to 45 degrees, right and left lateral 
flexion to 45 degrees and right and left rotation to 80 
degrees.  The examiner noted that the joint function of the 
spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  The examiner also noted that there were no 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement; but the examiner also 
recommended that the Veteran's condition was equivalent (for 
rating purposes) to intervetertebral disc syndrome.

The Veteran is currently assigned a 10 percent evaluation for 
his degenerative disc disease of the cervical spine.  The 
January 2005 VA examination, which reported the lesser degree 
of flexion, showed that the Veteran had flexion of the 
cervical spine to 40 degrees, which falls squarely within the 
criteria for a 10 percent rating under the applicable 
Diagnostic Code.  Moreover, motion was not limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use according to both VA examiners.  Additionally, 
the evidence does not reflect muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  Though the Veteran has an abnormal gait, such is 
attributed to his cervical myelopathy with left foot drop, 
for which he is separately evaluated.  See 38 C.F.R. § 4.14 
(the evaluation of the same manifestation under different 
diagnoses is to be avoided).  The Veteran also did not 
report, and there is no evidence of record to support, any 
incapacitating episodes.  Therefore, the Board finds that the 
Veteran does not more nearly approximate the rating criteria 
for a higher initial evaluation for degenerative disc disease 
of the cervical spine. 

B.  Left Arm Numbness

A separate rating for left arm numbness associated with his 
cervical degenerative disc disease was awarded by the May 
2008 rating decision, with an evaluation of 10 percent under 
Diagnostic Code 8516 effective January 1, 2005.  The Veteran 
is left hand dominant.

Under Diagnostic Code 8516, mild incomplete paralysis 
warrants a 10 percent rating, moderate incomplete paralysis 
warrants a rating of 30 percent, and severe incomplete 
paralysis warrants a 40 percent rating for the major 
extremity.  A maximum evaluation of 60 percent is warranted 
for complete paralysis of the ulnar nerve of the major upper 
extremity, which is defined as being manifested by the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of the wrist.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, the ratings are combined with application of 
the bilateral factor.  Id.

A service treatment record from October 2004 showed that the 
Veteran considered himself to not be in good health due to an 
undiagnosed problem with his left arm that impacted his 
overall health.  Another record, from November 2004, showed 
that the Veteran complained of tingling in his left thumb and 
index finger, and of numbness and weakness, but that he had 
no complaints of pain.  The Veteran indicated that the 
tingling was always present.  He also noted that he had a 
gradual onset of symptoms that he first noticed in 1997, and 
that certain positions can aggravate the symptoms in his left 
arm.

The Veteran was afforded a VA examination in January 2005 
where the Veteran stated that he had left arm numbness and 
weakness, which also included numbness in the left hand.  The 
examiner noted that the Veteran's light touch sensation was 
intact in his left hand and that there was no tenderness to 
palpitation, no swelling or deformities, and no pain, 
weakness, fatigability or incoordination was noted.  The 
Veteran had good grip strength in both hands.

In a June 2006 letter Dr. P.D. noted that he could find no 
evidence for increased tone in the Veteran's left arm.  The 
Veteran also had intact motor strength to confrontation 
testing in the upper extremities; however, the Veteran had 
slowed fine finger movements on the left.  Sensory testing 
showed mild subjective decrease to pinprick above the wrist 
in he left arm.  He was intact to temperature and 
proprioceptive sensations.  A July 2006 clinic note indicated 
that the Veteran had progressive weakness involving the left 
side of his body, and that he presented with symptoms 
suggestive of upper motor neuron process on the left.  The 
physician noted that the Veteran does not have clear 
myelopathy; the physician could not give an etiology for the 
ongoing weakness.  In an August 2006 note Dr. P.D. stated 
that on examination the Veteran continued to have mildly 
increased reflexes and mild clumsiness on the left.  The 
Veteran was also noted to have overall weakness in the left 
upper extremity predominantly in his hand.  The physician 
gave a default diagnosis of primary lateral sclerosis, as the 
Veteran has an upper motoneuron syndrome that is unexplained 
by any other process.  

In a January 2007 report, Dr. P.D. noted some mild weakness 
in some distal muscles in his left arm, particularly wrist 
extensors and finer extensors.  Rapid alternating movements 
remained mildly decreased on the left.  The doctor indicated 
that in the absence of an alternative explanation, the 
diagnosis of primary lateral sclerosis is confirmed.

The Veteran was afforded another VA examination in April 
2008.  The Veteran complained of abnormal left arm and hand 
grip function, and an abnormal "pressure" sensation in the 
left hand and arm with an area of numbness over the left 
forearm.  The Veteran reported that his condition has existed 
since 1996.  The Veteran also stated that he did not have any 
pain from his condition.  The neurological examination of the 
Veteran's left upper extremity showed that his motor function 
was within normal limits; however, his sensory function was 
abnormal with findings of decreased sensation to pinprick on 
his left radial forearm.  The left upper extremity reflexes 
reveal biceps jerk 2+ and triceps jerk 2+.  The examiner also 
found that the Veteran grip strength was normal bilaterally.  
The examiner diagnosed the Veteran with degenerative disc 
disease, cervical spine with left arm numbness. 

Based on the evidence of record, the Board finds that he 
Veteran is appropriately rated at 10 percent for his left arm 
numbness.  The objective evidence does not reflect pain from 
this condition, and examinations have shown normal grip 
strength.  While some weakness and decreased sensation has 
been noted in the left arm, such has been noted to be mild.  
Thus, the evidence fails to establish that the disability is 
productive of more than mild impairment, and an increased 
initial rating is not more nearly approximated. 

C.  Other Considerations

The Veteran's disabilities have not been shown to be 
manifested by greater than the criteria associated with the 
ratings assigned under the designated diagnostic codes during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned ratings are 
appropriate for the entire period of the Veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.

Entitlement to an initial rating in excess of 10 percent for 
left arm numbness is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


